Citation Nr: 0636936	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-07 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disorder previously referred to as pars interarticularis 
defect of the L5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from September 1940 to 
March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In November 2006, the Board granted 
the veteran's motion to advance his appeal on the Board's 
docket.  

The case allowed to the extent that the claim is reopened as 
described below.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1. In an August 1990 rating decision, the RO initially denied 
service connection for a back condition described as status 
post L5 laminectomy for correction of congenital defect at 
L5-S1 bilateral pars interarticularis.  The veteran was 
notified of the rating action and of his appeal rights in a 
September 1990. He did not initiate appellate review of the 
1990 rating decision.  

2. After August 1990, the veteran did not take action on his 
back disability claim until October 2002, when he petitioned 
the RO to reopen his claim for a back condition.  

3. Evidence received since the August 1990 decision which 
denied service connection for a back disability is neither 
cumulative or redundant of evidence of record in August 1990; 
bears directly and substantially under the specific matter 
under consideration; and, by itself or in connection with 
evidence previously assembled, is significant enough that not 
considering it would be unfair to the veteran as to the 
merits of the claim.




CONCLUSIONS OF LAW

1.  The August 1990 decision that denied service connection 
for a back disability is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for a back disability in 
August 1990 and provided notice of that determination to the 
veteran one month later.  The veteran did not file a timely 
appeal.  The August 1990 rating decision is final under 38 
U.S.C.A. § 7105 and 38 C.F.R. § 20.302, 20.1103.  In October 
2002, the veteran sought to reopen his claim.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

New and material evidence is defined by 38 C.F.R. § 3.156(a).  
It states, in pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency decision 
makers.  Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought 


to be reopened, and must raise a 
reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the August 1990 rating 
decision denying service connection consists of VA 
examination and clinical documentation, private clinical 
documentation, the transcript of the November 2006 video 
hearing before the undersigned, and written statements from 
the veteran.  The medical evidence shows various diagnoses 
associated with the veteran's back.  These include PO 
laminectomy of L4-L5 discs with right leg parethesia and 
slight weakness (VA examination of February 2004, low back 
pain likely secondary to sacroiliitis, low back pain with 
possible nerve root impingement, and intermittent nerve root 
compression (all provided by the veteran's private doctors).  

These findings constitute new and material evidence in that 
they are of such significance that they must be addressed in 
order to fairly decide the merits of the veteran's case.  As 
new and material evidence has been received, the veteran's 
claim of entitlement to service connection for a back 
disability is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a back disorder is GRANTED.  



REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
under 38 U.S.C.A. § 1110.  To establish service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id. at 495-97.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

The veteran's claim was denied by the RO in August 1990 
because a medical board in service found that the veteran had 
a congenital deformity at L5-S1 referred to as bilateral pars 
interarticularis defect.  The RO found that the surgical 
procedure performed on the veteran's back is service was 
ameliorative to correct a congenital and preexisting 
condition.  

The veteran claims that he sustained an injury of his back in 
service.  The service medical records are in the veteran's 
claims folder and show that he had experienced intermittent 
low back pain for three years prior to admission to the U.S. 
Naval Hospital in February 1954 (he entered service in 1940) 
for an excision a bilateral pars interarticularis defect at 
the L-5-S-1 level.  One note shows he experienced a sacro-
illiac sprain while lifting a 60-pound tire in 1950.  The 
bilateral pars interarticularis defect was removed in its 
entirety and the surgeon's report indicates that he looked 
for a possible herniated intervertebral disc but did not find 
one.  He concluded that the veteran's surgery was caused by a 
congenital disorder that pre-existed service.  Service 
medical records post-dating this surgery show that the 
veteran continued to have problems with his back after the 
surgery.  In 1958, he complained of low back pain.  In 1959, 
the veteran experienced low back pain with walking and stair 
climbing.  Various back-related diagnoses were given during 
his service years.  

A VA examination was ordered by the RO as part of the 
development undertaken in this case.  In February 2004, the 
examiner concluded that the veteran's post operative 
laminectomy for L4-5 discs with right leg paresthesia and 
slight weakness are as likely as not due to degenerative 
disease of the lumbar spine with possible spinal stenosis.  
The examiner does not appear to have ordered an x-ray of the 
veteran's spine nor to have conducted a comprehensive review 
of the claims folder.  The examiner's diagnosis seems 
uninformed when reviewed in light of the various medical 
reports of his private physicians and the service medical 
records.  

The veteran testified he continued to have problems he 
associated with his back trouble in service since his 
discharge from service.  The service medical records do not 
contain a record of the veteran's service entrance 
examination.  A veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining 
whether a defect, infirmity, or disorder is "noted" at 
entrance into service, supporting medical evidence is needed.  
Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription 
of medical history does not transform information into 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995

Additional development is required before this case is ready 
for appellate review and a medical opinion is needed to 
address whether the veteran currently has a low back disorder 
due to an incident in service or to aggravation during 
service and the injuries described pre and post surgery.  
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA orthopedic 
examination of the back/joints.  The claims 
folder, including a copy of this remand, 
must be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should provide a specific 
diagnosis of any current low back 
disorder(s).  The examiner should provide a 
medical opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran suffers from 
any low back disorder that 

(A) can be directly related to service or to 
any symptoms shown in service; or 

(B) or can be directly related to a 
congenital or developmental disorder and was 
aggravated by surgery to remove a pars 
interarticularis defect.

If a medical opinion cannot be provided 
without invoking guesses or mere conjecture, 
the examiner should so indicate in the 
examination report.  

2.  Thereafter, review the veteran's claim 
for entitlement to service connection on a 
direct or aggravated basis for a low back 
disorder.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative.  They should 
be given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


